Citation Nr: 0815249	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  04-19 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from January 1985 to January 
1989 and from October 1989 to February 1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Waco, Texas, Regional Office (RO) which determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
chronic right knee disorder.  In June 2006, the veteran was 
afforded a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  In October 2006, the Board determined 
that new and material evidence had been received to reopen 
the veteran's claim of entitlement to service connection for 
a chronic right knee disorder and remanded the veteran's 
claim to the RO for additional action.  


FINDING OF FACT

A chronic right knee disorder was not objectively manifested 
during active service or for many years thereafter.  


CONCLUSION OF LAW

A chronic right knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of 


Appeals for Veterans Claims (Court) held, in part, that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  In 
reviewing the veteran's claim for service connection, the 
Board observes that the RO issued VCAA notices to the veteran 
in June 2003, July 2003, March 2006, and November 2006 which 
informed the veteran of the evidence generally needed to 
support a claim for service connection and the assignment of 
an evaluation and effective date of an initial award of 
service connection; what actions he needed to undertake; and 
how the VA would assist him in developing his claim.  Such 
notice effectively informed him of the need to submit any 
relevant evidence in his possession.  The June 2003 and July 
2003 VCAA notices were provided prior to the September 2003 
rating decision from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran's service medical records arising from his first 
period of active service are not of record.  Attempts to 
locate the documentation have proven unsuccessful.  The 
veteran indicated that he had been treated for right knee 
trauma at the Upper Heyford, United Kingdom, Air Force Base 
medical facility.  In May 2007, the National Personnel Record 
Center (NPRC) stated that a search of the medical facility's 
records revealed no information pertaining to the veteran.  
The veteran was afforded a VA examination for compensation 
purposes.  The examination report is of record.  The veteran 
was afforded a June 2006 hearing before the undersigned 
Veterans Law Judge sitting at the RO.  The hearing transcript 
is of record.  The Board remanded the veteran's reopened 
claim to the RO for additional development of the record.  
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); petition for cert. filed, __ U.S.L.W.__ 
(U.S. Mar. 21, 2008) (No. 07A588).  

II. Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2007).  

Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis (degenerative joint disease) 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

As noted above, the service medical documentation associated 
with the veteran's first period of active service is not of 
record and was apparently lost by the military through no 
fault of the veteran.  The veteran's service medical 
documentation from his second period of active service makes 
no reference to a chronic right knee disorder and/or a prior 
right knee injury.  The report of the veteran's February 1994 
physical examination for service separation relates that the 
veteran neither complained of nor exhibited a right knee 
disability.  

An October 1986 letter from the veteran to his parents 
written during his first period of active service conveys 
that his knee was swollen; his muscles had "pushed my knee 
cap over or something like that;" and he was receiving 
therapy for his knee.  

Clinical documentation dated in February 1999 from Melburn K. 
Hueber, M.D., indicates that the veteran slipped on some ice; 
fell; and twisted his right knee while working on February 1, 
1999.  He reported having experienced "no previous knee 
problems."  The veteran was diagnosed with right knee 
strain.  

A February 26, 1999, physical evaluation from Dr. Hueber 
states that the veteran complained of right knee pain of two 
and one-half weeks' duration.  He presented a history of 
having slipped on some ice and twisted his right knee 
approximately two and one-half weeks prior to the evaluation.  
Contemporaneous X-ray studies of the right knee revealed 
findings consistent with an old distal femoral osteochondroma 
and no significant arthritic changes.   An impression of 
"right lateral knee strain, hamstring tendon insertion 
inflammation" was advanced.  

A February 2003 physical evaluation from Bill S. Barnhill, 
M.D., relates that the veteran presented a history of "some 
problems with his right knee dating back to 1998-1999" and 
"a workman's comp injury at that time." An impression of 
"patellofemoral chondral overload with suspected chondral 
degeneration and breakdown of the right patellofemoral 
joint" was advanced.  

An April 2003 written statement from Dr. Barnhill, conveys 
that the veteran recalled having twisted and injured "his 
knee while working on some planes" during active service.  
He was treated with "some physical therapy" by military 
medical personnel.  Dr. Barnhill commented that "the 
patellar chondromalacia that he has could definitely be 
related to this incident."  

In his April 2003 application to reopen his claim of 
entitlement to service connection, the veteran clarified that 
he had injured his right knee in 1986 while stationed at the 
Upper Heyford, United Kingdom, Royal Air Force Base.  

In a July 2003 written statement, the veteran related that he 
injured his right knee during active service when aircraft 
exhaust "blew my (bread van) taxi over" and reinjured the 
knee when "a jammer (bomb loader)" ran into his right leg.  
He was treated for his right leg injury by military medical 
personnel who informed him that his muscles were inflamed and 
had pushed his "knee cap to the left."  The veteran was 
treated with Motrin, physical therapy, and whirlpool 
sessions.  He stated that the service medical records 
associated with his first period of active service had been 
irretrievably misplaced or otherwise lost during active 
service.  

A July 2003 treatment record from Dr. Barnhill reports that 
the veteran "did bring me in a statement in support of claim 
regarding the VA stating that he did have previous injury to 
this knee with trauma that was not mentioned on the initial 
evaluation."  

In a September 2003 written statement, the veteran clarified 
that he had initially injured his right knee during active 
service and subsequently reinjured it while employed by the 
United States Postal Service (USPS).  

An October 2003 written statement from T. R. B. relates that 
he had been stationed with the veteran at the Upper Heyford, 
United Kingdom, Royal Air Force Base in 1985 and 1986.  He 
recalled that the veteran had been treated for a right knee 
disability with a knee brace and physical therapy for a 
significant period during active service.  He could not 
remember how the veteran had injured his knee.  

A November 2003 written statement from the veteran's mother 
conveys that the veteran had called her from England sometime 
between 1985 and 1987 and informed her that he had injured 
his right knee and was receiving therapy for it.  

In an undated Report of Accidental Injury in Support of Claim 
for Compensation or Pension (VA Form 21-4176) received in 
February 2004, the veteran reiterated that he had slipped on 
some ice while delivering mail on February 1, 1999; twisted 
his right knee; and subsequently went to a doctor.  

At a June 2004 VA examination for compensation purposes, the 
veteran presented a history of having injured his right knee 
between 1985 and 1987 during active service when a bomb 
loader struck the medial aspect of his knee.  He subsequently 
reinjured his right knee when a vehicle which he was driving 
was overturned by jet engine wash.  He reported further that 
he had reinjured his right knee after service when he twisted 
the knee while employed by the USPS.  The veteran was 
diagnosed with right knee chondromalacia patella with 
degenerative bony changes.  The examiner opined that:

Regarding service connection, it is noted 
that Dr. Hubner feels that the right knee 
problems may be causally related to the 
previous service-connected left knee 
problems.  However, given the history 
given by the veteran, this examiner feels 
that the proximal cause of the right knee 
problems is the on the job injury 
described above, and that service 
connection of the right knee problems 
cannot be definitively stated without 
resorting to speculation.  

In a February 2005 written statement, the veteran reiterated 
that the service medical records associated with his first 
period of active service had not been incorporated into the 
record and were apparently lost.  He averred that the missing 
service medical records would reflect that he had injured his 
right knee.  

In his June 2006 Statement of Accredited Representative in 
Appealed Case, the accredited representative asserted that 
the veteran had initially injured his right knee during his 
first period of active service and subsequently reinjured the 
knee in the February 1999 employment-related accident.  

At the June 2006 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the veteran testified that: he had 
sustained two inservice right knee injuries during his first 
period of active service; had been treated at the Upper 
Heyford, United Kingdom, Air Force Base hospital; and had 
been issued a knee brace and crutches.  He stated that he was 
found to exhibit no right knee abnormalities on his 
subsequent physical examination for reenlistment.  The 
veteran denied having experienced any right knee problems 
during his second period of active service or prior to 
reinjuring it when he twisted the joint while delivering 
mail.  

An undated written statement from J. M. P. received in 
December 2006 indicates that he had been stationed with the 
veteran at the Upper Heyford, United Kingdom, Royal Air Force 
Base in 1985 and 1986.  He recalled that the veteran had 
sustained a right knee injury in 1986 when a bomb jammer 
backed into him.  He had personally taken the veteran to the 
base hospital where the veteran was treated for his right 
knee trauma.  

Private clinical documentation dated in February 2007 
indicates that the veteran complained of right knee pain.  He 
reported that he had reinjured his right knee on February 6, 
2007.  An assessment of right knee strain was advanced.  

In an October 2007 written statement, the veteran advanced 
that the June 2004 VA examination for compensation purposes 
was deficient for rating purposes as the examiner "had my 
left knee as the problem not right knee at end of report."  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The service medical documentation of record makes no 
reference to a chronic right knee disorder.  The first 
objective evidence of a chronic right knee disorder is Dr. 
Hubner's February 1999 diagnosis of right knee strain.  At 
that time, the veteran was specifically noted to have had 
"no previous knee problems."  The veteran was subsequently 
diagnosed with right knee chondromalacia patella with 
degenerative bony changes.  

The veteran advances that he sustained repeated right knee 
trauma during his first period of active service when he was 
struck by a bomb jammer and then again when he was injured in 
a motor vehicle accident.  In support of his claim for 
service connection, the veteran submitted an October 1986 
letter which he sent to his parents during active service and 
lay statements from his mother and two fellow servicemen who 
served with him at the same military facility.  The veteran 
and his fellow servicemen are competent to state that the 
veteran sustained inservice right knee trauma and received 
treatment for such trauma from military medical personnel 
given that such events were clearly observable.  However, 
they are not capable of offering evidence involving medical 
knowledge such as the causation of the veteran's current 
chronic right knee disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The Board has considered the veteran's inservice letter and 
the post-service lay statements; however, the competent 
medical evidence is against the veteran's claim that his 
current knee disability is related to any event of service 
origin.  While the service medical records from his first 
period of service are not available, the records from his 
second period of service are of record and reflect no 
contemporaneous knee complaints or presence of a knee 
disorder on the examination for separation in 1994.  In 
addition, when first seen with knee complaints following a 
post service work injury in 1999, the veteran reported to the 
examiner that he had no previous knee problems.  This 
evidence weighs heavily against the veteran's claim.  In 
addition, the private medical opinion that relied on the 
veteran's reported history is accorded less weight than the 
VA opinion that considered this evidence.  

While the clinical and examination reports of record conflict 
as to the etiological relationship between the veteran's 
reported inservice right knee trauma and his chronic right 
knee disorder, the Board finds the VA examiner's opinion to 
be more persuasive.  While Dr. Barnhill commented that "the 
patellar chondromalacia that he has could definitely be 
related to" the veteran's reported inservice right knee 
trauma, the examiner at the June 2004 VA examination for 
compensation purposes specifically concluded that, "given 
the history given by the veteran, ... the proximal cause of the 
right knee problems is the [February 1999] on the job injury 
described above, and that service connection of the right 
knee problems cannot be definitively stated without resorting 
to speculation."  The Board finds that the VA examiner's 
opinion to be of more probative value.  While acknowledging 
that the report of the June 2004 VA examination for 
compensation purposes is not a model of clarity and contains 
an erroneous reference to "previous service-connected left 
knee problems," it is readily apparent that it was the 
examiner's opinion that the veteran's chronic right knee 
disorder was etiologically related to his February 1999 on 
the job injury rather than his reported inservice right knee 
trauma may years earlier.  Dr. Barnhill's opinion is of less 
probative value as the doctor failed to comment on the lack 
of continuity of the veteran's right knee symptomatology 
during the period prior to his February 1, 1999, 
employment-related right knee trauma, the normal findings on 
examination for separation from service in 1994, and the 
veteran's February 1999 express denial of a prior history of 
"knee problems."  The physician appears to rely upon the 
veteran's reported history without considering this relevant 
evidence.  The VA examiner's opinion, relying on the evidence 
of record is more persuasive. 

The Board notes that unfortunately, the service medical 
records from the veteran's his first period of service is not 
of record; however, the service medical records arising from 
his second period of service have been incorporated into the 
claims file and do reflect that the veteran neither 
complained of nor exhibited any right knee disability.  In 
addition, contemporaneous to his February 1999 on the job 
injury, the veteran reported to his private treating 
physician that he had experienced "no previous knee 
problems."  As a chronic right knee disorder was not 
objectively manifested during or proximate to active service 
or to have otherwise originated or been related to service, 
the Board concludes that the preponderance of the evidence is 
against the claim and that service connection for the 
veteran's current knee disorder is not warranted.  


ORDER

Service connection for a chronic right knee disorder is 
denied.  



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


